218 F.2d 867
Julia C. KEKENES et al., Executors of the Estate of Peter E. Kekenes, Deceased, Appellants,v.Martin J. McNAMARA, Jr., Appellee.
No. 12254.
United States Court of Appeals, District of Columbia Circuit.
Argued January 18, 1955.
Decided January 27, 1955.

Appeal from the United States District Court for the District of Columbia, Edward M. Curran, District Judge.
Mr. Milford F. Schwartz, Washington, D. C., with whom Mr. Burton J. Reiner, Washington, D. C., was on the brief, for appellants.
Mr. Martin J. McNamara, Jr., Washington, D. C., pro se.
Before EDGERTON, PRETTYMAN and FAHY, Circuit Judges.
PER CURIAM.


1
Appellants complain that the District Court awarded a fee of $1,500 to a guardian ad litem who asked only for $800. He had been appointed to protect the interest of an incompetent in an estate of some $400,000. We find no error or abuse of discretion.


2
Affirmed.